Carley, Judge,
concurring specially.
I agree with the judgment affirming appellant’s conviction and I *861concur fully in Division 1 of the majority opinion. I also concur with the conclusion of Division 2 dealing with appellant’s merger argument but I do so for different reasons. Appellant contends that the crime of mutiny merged into the crime of escape. Appellant might have a viable argument if the stick were the only “dangerous weapon” used in connection with the State’s case under OCGA § 16-10-52 (b). However, as very clearly pointed out in Division 2 of the majority opinion, the escape was accomplished in part by another prisoner using a heavy stool to strike “a guard on the head causing serious injury.” As the majority correctly notes, “Rhine was equally guilty of the use of that weapon [stool], as were all the escapees.” (Majority opinion, p. 860.) Thus, the “aggravating feature of the escape” necessary to impose felony punishment is satisfied by use of the stool. Evidence of appellant’s use of the stick is sufficient to support a finding that he did so “with intent to cause serious bodily injury” against the guard, thus establishing the elements of the separate crime of mutiny. OCGA § 16-10-54. Therefore, there was no merger.
Decided April 22, 1985
Rehearing denied May 24, 1985.
Terri S. Patterson, Harry J. Fox, Jr., for appellant.
G. Theron Finlayson, District Attorney, for appellee.